         Case 7:19-mj-00098-RSB Document 1-1 Filed 09/03/19 Page 1 ct
                                                                   of-Enrs
                                                                       5 Pageid#:
                                                                           oFFlce U .
                                                                                    s.2D1sT.couFr
                                                                                                 AT ROANOKE,VA
                              IN THE UNITED STATES DISTRICT COURT                                     FILED
                             FO R TH E W ESTER N D ISTR ICT O F V IR GIN IA
                                         ROANOKE DIVISION                                        SEP 23 2219
                                                                                            JULI C.DUDLEX CLERK
        IN TH E M A TTER O F TH E                                                          BY;
        A PPLICA TIO N O F TH E U NITED                                                           D P
        STA TE S O F AM ERIC A FO R A
        TR ACIG N G W A R R ANT AN D O RD ER                                           .
                                                                                       '
                                                                         '         4
        PURSUANT
        27034d      TO 18U.S.C.j92703(c)(1)(A), caseNo.                      $ ox.
                                                                             ,             '
              ), and3122FOR:1)DISCLOSURE
        OF
        R ECTELEC
             O R DS O M M UN ICA TIO N S                  yqjetjuuder seal
                     ;2)DISCLOSURE OF CELL-
        SITE INFORM ATION FOR TELEPHONE
        NUM BER (540)970-6719



            AFFIDAVIT IN SUPPORT OF APPLICATION FOR A TM CK ING W ARRANT
          1,Cfark Jackson,being firstduly sworn,hereby deposeand stateasfollows:



                             IN TR O D U CTIO N AN D A G EN T BA C K G R O UN D

               1m akethisaffidavitin sùpportofan application foratracking warrantpursuantto FederalRule

ofCriminalProcedure41forinform ation aboutthelocation ofthecellulartelephoneassigned callnumber

(540)970-6719(theElrargetCellPhone''),whoseserviceproviderisT-M obile,awireles
                                                                             'stelephoneservice
providerheadquartered at4 Sylvan W ay,Parsippany,New Jersey.

       2.      Because thisw arrantseeks theprospective collection ofinform ation,including cell-site location

inform ation,thatm ay fallw ithin the statutory definitiohs ofinform ation collected by a çtpen register''and/or

ûctrap andtracedevice,''ïee l8U.S.C.j3127(3)& (4),therequestedwan'antisdesignedtoalsocomplywith
                               /                                                                   1

thePenRegisterAct.See 18U.S.C.jj3121-3127.Therequestedwarrantthereforeincludesal1the
informationrequiredtobeincludedinanorderpursuanttothatstatute.See 18U.S.C.j3123(b)(1).ï
               1am aDeputywithM ontgomeryCounty SherifcsOffice(V CjO)andhavebeensoemployed
since2012.Iam currentlyassignedasaTaskFbrceOfficer(TFO)withtheDrugEnforcementAdministration
(DEA),W ashingtonFieldDivisîon,(W FD)RoanokeResidentOffice(RRO)andhavebeenontheTaskForce


                                                                                                                 $y f5
                                                                                                           A(
         Case 7:19-mj-00098-RSB Document 1-1 Filed 09/03/19 Page 2 of 5 Pageid#: 3

since October1,2018.M y dutiesasaTFO involvetheinvestigation ofvariouscrim inalactivitiesofnarcotic

traffickers and their associates.ln investigating these m atters,Ihave acted as a case agentand a contactagent

forconfdentialsources. D uring m y em ploym entw ith the M CSO,Ihave received m ultiple hoursoftraining in

narcoticsenforcem ent,investigatingdistribution ofillicitnarcotics,conducting surveillance,and Ihave

personally participat,ed in num erousinvestigations.1have also spoken on num erous occasionsw ith inforl ants,

suspects,and otherexperienced narcoticstraffickers concerning the m ethodsand practices ofdrug traftickers,

includingthem ethodjand practicesused bytraffckersofm etham phetamine.

       4.      The factsin thisaffidavitcome from m ypersonalobsenrations,my training and experience,and

inform ation obtained from otheragentsand witnesses.Thisaffidavitisintendedto show m erelythatthereis

suffcientprobablecausefortherequestedwarrantanddoesnotsetforthallofmyknowledgeaboutthismatter.
                            :        ..                                                   ,

               Based on the facts setforth in thisaffidavit,there isprobable cause to believe thatan

unidentifedmaleAKA GSPAPPY'',andothers,areengagedinaconspiracytoviolatetederaldnzglaws,

specitically:narcoticstraffcking,inviolationof21U.S.C.j841(a)'
                                                             ,andoffensesinvolvingtheuseof
communicationsfacilitiesincommissionofnarcoticoffenses,inviolationof21U.S.C.j843(b),
                                                                                   'aswellasthe
identifcation ofindividualsw ho are engaged in the com m ission ofthese offenses.Since this affidavitisbeing

submittedforthelimitedpurposeofsecuringanOrderauthorizingtheacqtjsitionoftheltequestedInformation,
Ihave notincluded details ofevery aspectofthe investigation.

       6.      Irespectfully subm itthatprobable cause existsto believe that(T A PPY ''is utilizing the T arget

C ellPhoneto violate federaldrug l'
                                  aw s,and thatthe Requested Inform ation w illlead to evidence concerning

the offenses.ltis believed thatCtPAPPY ''has conspired w ith other individuals w ithin the W estern Districtof

Virginia(W SVA)andwillcontinuetoutilizetheTargetCellPhonein furtheranceofhiscriminalconspiracy.
                                                   Probable C ause

       7.      lnJuly2019,Iconductedaninterview withacooperatingdefendant(CD)whohadbeen arrested
on July 24,2019 forpossession ofm etham phetam ine w ith intentto distribute during a traffic stop conducted by

M CSO on lntçrstate 81 southbound in M ontgom ery County which is in the W D VA .The CD stated thathe/she

                                                       2
                                                                                                                   %
                                                                                                                  :1
                                                                                                         4(a(#
         Case 7:19-mj-00098-RSB Document 1-1 Filed 09/03/19 Page 3 of 5 Pageid#: 4
had purchased two ouncesofmethamphetam inein Roanoke from ablack m ale knom zonly by hisnick name

LSPAPPY.S'Thetransaction wasarranged by textm essagesbetween the CD and CSPAPPY'' who wasusing

TargetCellPhone. The CD furtherstated thattwiceaweek from April2019to July 24,2019,the CD would

contactISPA PPY ''on the T argetC ellPhone to arrangeto purchase betw een % to 1 ounces ofsuspected

m etham phetam ine.A state Search W arrantw as conducted on the CD 's cellphone by M CSO D eputy Jam es

Loan on July 31,2019.Located on the CD 'sphone w ere textm essagesbetw eeh the CD and the TargetC ell

Phone arranging the transaction thattook place on July 24,2019.'The CD and SCPA PPY ''com m unicate about

the tranl
        saction on July 24,2019 asfollow s:CD :1GH ey you good? 1need 2''. tCU got 11 rite''.Itis TFO

JacksontsunderstandingthatCD isreferencing thetwo ouncesofm ethamphetamineand CTAPPY''is

referencingthe$1,100.00,asCD had stated duringtheinterview.
               OnAugust1,2019,theDéA 1kRO issuedAdministrative'subpoenasforthesubscriberandtoll
history forthe Target C ellPhone and subsequently received the recordî. The subpoena hasshown thatthe

TargetCellPhoneissubscribedto John Brown at1744 OrangeAvenue,Roanoke,VA.Tllrough useof1aw

enforcem entdatabases,itw as found thatthe addressof 1744 O range A venue wasthe com m unity house in the

Rugby neighborhood and thatno oneby thenap eofJolm Brown residesatthataddress.Itisknown to m ethat-

drugtraftsckersoftenutilizetelephoneswithfalsesubscriberinibnnationtoconcealtheiridentity andavoid
detection by 1aw enforcem ent.Theinfonuation provided in accordancewith thistracking warrantwillaid law

enforcem entin locating and accurately identifying SIPA PPY''.

       9.      In m y training and experience,lhave learned thatT-M O BILE is a com pany thatprovides

cellulartelephoneaccessto the generalpublic. Ialso know thatprovidersofcellulartelephoneservicehave

technicalcapabilitiesthatallo'
                             w them to collectand generateinform ation aboutthelocationsofthe cellular

telephonesto whfch they provide service,including E-911Phase11data,alsoknown âsGPS data orlatitude-
longitude data and cell-site data,also know n as ('tow er/face inform ation''orcelltow er/sectorrecords. E-911

Phase 11data providesrelatively precise location inform ation aboytthe cellulartelephone itself,eithervia G PS

tracking technology builtinto the phone orby triangulating on the device's signalusing data from severalofthe

                                                       3
                                                                                                             # tl
                                                                                                        64)1
               Case 7:19-mj-00098-RSB Document 1-1 Filed 09/03/19 Page 4 of 5 Pageid#: 5

    provider'scelltowers.Cell-sitedataidentifiestheçlcelltowérs''(i.e.,antennatowerscoveringspecific
    geographicareas)thatreceivedaradiosignalfrom thecellulartelephoneand,insomecases,theStsector''(i.e.,
    facesofthetowers)towhichthetelephoneconnected.Thesetowersareoften ahalf-mileormoreapart,evenin
    urban areas,and can be 10 orm ore m ilesapartin ruralareas. Furthennore,the tow erclosestto a w ireless

    device doesnotnecessarily sèrve every callm ade to orfrom thatdevice. A ccordingly,cell-site data istypically
                             .
                                     *'     ''                  '




    less precise thàtE-911 Phase 11 data.

              10.   Based on m y traiping and experience,1know thatT-M OBILE can collectE-911 Phase 11data

    aboutthe location ofthe TargetCellPhone,including by initiating a signalto determ ine the location ofthe
                                                                        %.S


    TargetCellPhone on T-M OBILE 'Snetw ork orw ith such otherreference pointsasm ay be reasonably

    available.

              11. Basedonmytraininjandexperience,1know thatT-M OBILE cancolléctcell-sitedataaboutthe
    T argetCellPhone. B ased on m y training and experience,lknow thatfor each com m unication a cellular

    devicemakes,itswirelessserviceprovidercantypicallydetermine:(1)thedateandtimeofthecommunication;
    (2)thetelephonenumbersinvolvedkifany;(3)thecelltowertowhichthecustomerconnectedatthebeginning
    ofthecommunication'
                      ,(4)thecelltowertowhichthecustomercormectedattheendofthecommtmication;and
    (5)thedurationofthecommunication..Ialsoknow thatwirelessproviderssuchasT-M OBILE typicallycollect
    and retain cell-sitedatapertainihgto cellulardevicestowhich they provideserviceintheirnonnalcourseof

    business in orderto use this inform ation forvariousbusiness-related purposes.

                                                 AUTHO RIZATION REOUEST
'
          '
              12.   Based on theforegoing,Irequestthatthe Courtissuetheproposed search warrant,pursuantto

    FederalRuleofCriminalProcidure41and 18U.S.C,j2703(c).
                     d   .       .


              13.   Ifurtherrequest,pursuantto 18U.S.C.j3103à(b).andFederalRuleofCriniinalProcedure
    41(9(3),thattheUourtauthorizetheofficerexecuti/gthewarranttodelaynoticeuntil90daysafterthe
    collection authorized by thewarranthasbeen com pleted.Thereisreasonablecauseto believethatproviding

    immediatenotifcationofthewarrantmayhaveanadverseresult,asdefinedin 18U.S.C.j2745.Providing
                                                          4
                                                                                                        Q/l/zvz:
                 Case 7:19-mj-00098-RSB Document 1-1 Filed 09/03/19 Page 5 of 5 Pageid#: 6

         immediatenoticetothesubscriberoruseroftheTargetCellPhonewouldseriouslyjeopardizetheongoing
         investigation,assuch adisclosure would givethatperson an opportunity to destroy evidence,changepatternsof

         behavior,notifyconfederates,andfleefrom prosecution.See18U.S.C.j3103a(b)(1).Asfurtherspecifiedin
         Attachm entB,which isincop orated intothewarrant,theproposed search warrantdoesnotauthorizethe
     '
         seizureofanytangibleproperty.See18U.S.C.j3103a(b)(2).Moreover,tothèexientthâtthewarrant
         authorizestheseizureofanyWireorelectroniccommunication (asdefined in 18U.S.C.j2510)Oranystored
         wireorelectronicinfonnation,thereisreasonablenecessity fortheseizureforthepasons'
                                                                                         setforth above.See

         18ù.s.c.j3lo3a(b)(2).
                                   V.
                14.    1furtherrequestthattheCourtdirectT-M OBILE todisclosetothegovernmentany information

         described in Attachm entB thatisw ithin the possession,custody,orcontrolofT-M O BILE. Ialso requestthat

         the CourtdirectT-M OBILE to ftirnish the governmentallIfurtherrequestthattheCourtailthorizeexecution of

         thewarrantatany time ofday ornight,pwingto thepotentialneed to locatetheTargetCellPhone outsideof
     .
         dapim ehours.'




                                                                Respectfully subm itled,



                                                                Clar ackson
                                                                 ask Force O fticer
                                                                Drug Enforcem entA dm inistration




                Subscribed d sw orn to before m e
                on Septe b 3, 019:


                H onorable RobertS.Ballotl
                U nited StatesM agistrate Judge



N9                                                          5
